Citation Nr: 1146474	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  04-44 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1967 to July 1976.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal was previously before the Board in November 2007 at which time it was remanded for further development.  

Here, it is noted that the Veteran's appeal originally encompassed a claim for entitlement to service connection for a back disorder.  The RO granted the Veteran's claim for a low back disability in a rating decision of September 2011.  This is considered to represent a total grant of benefits sought on appeal and, thus, the issue is no longer in appellate status.  

The  issue of entitlement to separate ratings for lumbar radiculopathy/sciatica  has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Tennessee Physical Medicine and Pain Management Procedure Note, Diagnosing Right Radiculopathy, August 2009.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a hip disability.  He contends that his hip joint is "wearing out" and that he suffers from severe, painful hip motion.  He attributes the onset of this to a fall in service.  He also endorses radiating pain from his back to his hips.  Here, it is briefly noted that the Veteran is service-connected for a low back disability as well as peripheral neuropathy of the lower extremities. 

Service treatment records show that the Veteran sustained an injury to his "mid-back" in September 1975 when he fell on a steel table.  X-rays were negative for fracture to the spine; mid-back swelling and contusions were noted.  Contemporaneous treatment records made no mention of injury or disability to either hip.  Separation examination was likewise as to any complaints, diagnoses, or treatment related to a hip or back disability. 

Following service, in April 2003, the Veteran reported experiencing hip and thigh pain when walking. See VA Outpatient Treatment Record, April 2003.  The VA physician questioned whether these symptoms represented ischemia or possibly degenerative arthritis, but made no definitive findings or diagnoses relating to the hips.  

An August 2003 X-ray examination of the hips revealed "early degenerative changes," bilaterally.   

A November 2003 VA treatment report shows complaints of low back pain and pain radiating down both hips and legs.  The Veteran was instructed on abdominal strengthening and back strengthening exercises.   

A December 2003 VA treatment record again notes x-ray findings of "mild osteoarthritis" of the hips.  

In December 2008, the Veteran underwent a VA joints examination.  The Veteran reported that his right hip started bothering him after his back; he indicated that the pain in his right hip was radiating from his back.  An x-ray of the pelvis (not hips) reveled no significant abnormalities.  The examiner concluded that there was no objective evidence for making a "left" hip diagnosis.  He explained that there was evidence of painful motion, but no focal tenderness.  In addition, while there were reports of radiating pain from his back, the contemporaneous EMG revealed no radiculopathy.  With respect to the right hip, the examiner provided a diagnosis of right hip pain but with no objective findings related to etiology.  

The Veteran underwent a second VA joints examination in February 2010.  He reported ongoing hip pain.  Physical examination of the Veteran's hips revealed objective evidence of painful motion.  A CT of the lung base to the pubic sympysis revealed no significant abnormalities.  The VA examiner, nonetheless, stated that there was "no evidence of hip abnormality currently with normal range of motion of hip and back pain."  He also stated that the Veteran appeared to have "muscular skeletal" low back pain involving his low back and right hip but, again, provided no diagnosis.  

In a July 2011 VA examination addendum to the February 2010 report, the VA examiner opined that the in-service back injury was at least as likely as not the cause of the Veteran's current back/hip pain.  

As an initial matter, it is noted that both VA examiners (in December 2008 and February 2010) concluded that the Veteran did not have a current hip disability or pathology (Emphasis added).  In this regard, the Board acknowledges that the December 2008 examiner diagnosed "right hip pain."  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

Likewise, the Board acknowledges that the July 2011 addendum opinion attributed the Veteran's hip and back "pain" to the in-service back injury.  But, again, pain alone, is not a compensability disability.  (Note: the Veteran has been diagnosed with lumbar degenerative disc disease and facet spondylosis).  

Notably, both VA examiners reached their respective conclusions without acknowledging the August 2003 hip x-ray which clearly showed degenerative changes of the bilateral hips.  This was later confirmed by a VA physician in December 2003, who diagnosed mild osteoarthritis of both hips.  Unlike "pain," a diagnosis of degenerative joint disease or OA of the hips does satisfy the current disability requirement for service connection.  

It is unclear why the December 2008 and February 2010 VA examiners did not include DJD or OA in their analysis of the Veteran's current hip condition.  Some oversight may be explained by the fact that a pelvis X-rays and a CT scan of the lung/pubic sympysis were utilized in lieu of an actual hip x-ray (which was used to detect the original abnormality in August 2003).  In any event, based on the fact that the Veteran has demonstrated a current bilateral hip disability, a new VA examination/opinion is required here.  In particular, the VA examiner must clarify whether the Veteran's current right hip disability (diagnosed as DJD/OA of the bilateral hips, or any other hip disability identified upon examination) is related to service, to include the documented in-service (back) injury.  This also renders necessary an opinion as to whether the Veteran's hip disability is caused or aggravated by the service connected back disability so that service connection may be warranted on a secondary basis.  

Further, while the medical record undoubtedly shows that the Veteran suffers from objective and subjective hip pain, it is unclear whether such hip pain is solely attributable to the aforementioned DJD/OA, or whether, for instance it is due to the already service-connected lower extremity peripheral neuropathy and/or the service-connected back disability and its related neurological symptomatology.  In this regard, the Board notes that while the December 2008 VA examiner found no evidence of lumbar radiculopathy, such disability was later confirmed by private examiner on August 2009.  See Tennessee Physical Medicine and Pain Management Procedure Note, Diagnosing Right Radiculopathy.  As noted under 38 C.F.R. § 4.71a (Schedule of Ratings - spine), associated objective neurological abnormalities are to be rated separately under appropriate diagnostic codes.  In light of foregoing, the issue of entitlement to separate ratings for lumbar radiculopathy/sciatica, as secondary to the service connected low back disability has been raised by the record, but not yet adjudicated by the RO.  Therefore, it is referred to the RO for appropriate action as indicated in the INTRODUCTION portion of this decision.  

Accordingly, the case is REMANDED for the following action:


1. Ask the Veteran whether he has been treated by any non-VA provider(s) for hip pain since March 2009. Obtain any identified records. 

2. Advise the Veteran that he should submit or identify evidence of complaints or medical treatment for a hip disability proximate to service, and that evidence closest to his service discharge in July 1976 would be the most persuasive evidence available.  Assist the Veteran to attempt to obtain any identified records.  

3. Provide the Veteran with the appropriate VCAA notification with respect to secondary service connection claims.  

4. Obtain the Veteran's VA clinical records since January 2010, pertaining to the issues on appeal.

5. Afford the Veteran VA examination as necessary to obtain opinion as to the onset and etiology of his hip disability, diagnosed as osteoarthritis of the bilateral hips.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  This should include an X-ray of the hips.  The examiner who provides examination as to the etiology and onset of the hip disorder(s) should address the following: 
(a) Is it at least as likely as not (50 percent or greater probability) that a hip disorder had its onset during the Veteran's active service? 

(b) Is it at least as likely as not (50 percent or greater probability) that a hip disorder has been chronic and continuous since the Veteran's active service? 

(c) Is it at least as likely as not (50 percent or greater probability) that a hip disorder is related to the Veteran's active service, or any incident thereof, to include the document in-service back injury in September 1975? 

(d) Is it at least as likely as not (50 percent or greater probability) that a hip disorder is (i) secondary to or related to the Veteran's service-connected back disability or (ii) permanently aggravated by the Veteran's service-connected back disability?  If aggravation is found, identify the disability which is attributed to aggravation. 

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the hip symptoms. 

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion. 

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran, and his representative, if he obtains one, have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



